 



Exhibit 10.30
EXECUTION COPY
REGISTRATION RIGHTS AGREEMENT
between
ALEXZA PHARMACEUTICALS, INC.
and
SYMPHONY ALLEGRO HOLDINGS LLC
 
Dated as of December 1, 2006
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section       Page
Section 1.
  Definitions     1  
 
           
Section 2.
  Registration     2  
 
           
Section 3.
  Related Obligations     4  
 
           
Section 4.
  Obligations of the Investor(s)     7  
 
           
Section 5.
  Expenses of Registration     8  
 
           
Section 6.
  Indemnification     8  
 
           
Section 7.
  Contribution     13  
 
           
Section 8.
  Reports Under The Exchange Act     13  
 
           
Section 9.
  Assignment of Registration Rights     13  
 
           
Section 10.
  Amendment     14  
 
           
Section 11.
  Miscellaneous     14  

Exhibit A — Form of Selling Stockholder Questionnaire

i 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
December 1, 2006, by and between ALEXZA PHARMACEUTICALS, INC., a Delaware
corporation (“Alexza”), and SYMPHONY ALLEGRO HOLDINGS LLC, a Delaware limited
liability company (together with its permitted successors, assigns and
transferees, “Holdings”).
RECITALS:
          WHEREAS, in connection with the exercise by Alexza of the Purchase
Option under the Purchase Option Agreement, by and among Alexza, Holdings and
Symphony Allegro, Inc., a Delaware corporation (“Symphony Allegro”), of even
date herewith (the “Purchase Option Agreement”), Alexza may elect to issue
shares of Alexza’s common stock, par value $0.0001 per share (“Alexza Common
Stock”) (such shares of Alexza Common Stock when and if issued, the “Purchase
Option Shares”) to Holdings in partial payment of the Purchase Price in
accordance with the terms of the Purchase Option Agreement;
          WHEREAS, in connection with the Warrant Purchase Agreement by and
between the parties hereto of even date herewith (the “Warrant Purchase
Agreement”), Alexza has agreed, upon the terms and subject to the conditions of
the Warrant Purchase Agreement, to issue and sell on the date hereof to Holdings
certain warrants (the “Warrants”) which will be exercisable to purchase shares
of Alexza Common Stock (such shares of Alexza Common Stock as exercised, the
“Warrant Shares”) in accordance with the terms of the Warrants; and
          WHEREAS, to induce Holdings to execute and deliver the Purchase Option
Agreement and the Warrant Purchase Agreement, Alexza has agreed to provide
certain registration rights under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws with respect to the
Purchase Option Shares;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Alexza and Holdings
(the “Parties”) hereby agree as follows:
          Section 1. Definitions.
     (a) Capitalized terms used but not defined herein are used as defined in
the Purchase Option Agreement (including Annex A thereto).
     (b) As used in this Agreement, the following terms shall have the following
meanings:
     (i) “Effective Registration Date” means the date that the Registration
Statement (as defined below) is first declared effective by the SEC.
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



     (ii) “Investor(s)” means Holdings, any transferee or assignee thereof to
whom Holdings assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.
     (iii) “Purchase Option Related Registrable Securities” means (i) the
Purchase Option Shares, and (ii) any Alexza Common Stock issued with respect to
the Purchase Option Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.
     (iv) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
or ordering of effectiveness of such Registration Statement(s) by the SEC.
     (v) “Registrable Securities” means, collectively, the Warrant Related
Registrable Securities and the Purchase Option Related Registrable Securities;
provided, however, that such securities will cease to be Registrable Securities
on the earlier of (A) the date as of which the Investor(s) may sell such
securities without restriction pursuant to Rule 144(k) (or successor thereto)
promulgated under the Securities Act, or (B) the date on which the Investor(s)
shall have sold all such securities.
     (vi) “Registration Statement” means a registration statement or
registration statements of Alexza filed under the Securities Act covering the
Registrable Securities.
     (vii) “Rule 144” has the meaning set forth in Section 8 of this Agreement.
     (viii) “Rule 415” means Rule 415 under the Securities Act or any successor
rule providing for offering securities on a continuous or delayed basis.
     (ix) “Warrant Related Registrable Securities” means (i) the Warrant Shares
issued or issuable upon exercise of the Warrants; and (ii) any shares of capital
stock issued or issuable with respect to the Warrant Shares or the Warrants as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, and in the case of the Warrants, without regard to any
limitations on exercise.
          Section 2. Registration.
     (a) Right to Registration.
     (i) Purchase Option Related Registration. In the event Alexza elects to
exercise the Purchase Option as set forth in the Purchase Option
Registration Rights Agreement

2



--------------------------------------------------------------------------------



 



Agreement, and in so doing elects to issue Purchase Option Related Registrable
Securities, Alexza shall prepare and, in accordance with Section 2(a)(ii)(B) of
the Purchase Option Agreement, file with the SEC a Registration Statement on
Form S-3 covering the resale of the Purchase Option Related Registrable
Securities. The Registration Statement prepared pursuant hereto shall register
for resale that number of shares of Alexza Common Stock equal to the number of
Purchase Option Related Registrable Securities as would be issued pursuant to
the terms of the Purchase Option Agreement. Alexza shall use commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC as soon as practicable following the Purchase Option Exercise Date.
     (ii) Warrant Related Registration. Alexza shall prepare, and, as soon as
practicable but in no event later than one hundred and eighty (180) days after
the Closing Date, file with the SEC a Registration Statement on Form S-3
covering the resale of all of the Warrant Related Registrable Securities. The
Registration Statement prepared pursuant hereto shall register for resale at
least that number of shares of Alexza Common Stock equal to the number of
Warrant Related Registrable Securities as of the trading day immediately
preceding the date the Registration Statement is initially filed with the SEC,
subject to adjustment as provided in Section 2(c). Alexza shall use commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC as soon as practicable following the Closing Date.
          (b) Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, Alexza shall (i) register the resale of the Registrable Securities on
another appropriate form reasonably acceptable to Holdings (which acceptable
forms shall include Form S-1) (in the case of the resale of Purchase Option
Related Registrable Securities, in accordance with Section 2(a)(ii)(B) of the
Purchase Option Agreement); and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available; provided that Alexza
shall maintain the effectiveness of the Registration Statement then in effect
until such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.
          (c) Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a)
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, Alexza shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least 100% of the
number of such Registrable Securities as of the trading day immediately
preceding the date of the filing of such amendment or new Registration
Statement, in each case, as soon as practicable, but in any event not later than
fifteen (15) days after Alexza becomes aware of the necessity therefor. Alexza
shall use commercially reasonable efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities” if at any time the number of shares of Alexza
Common Stock available for resale under such
Registration Rights Agreement

3



--------------------------------------------------------------------------------



 



Registration Statement is less than the number of Registrable Securities. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations on the exercise of the Warrants and such calculation shall
assume that the Warrants are then exercisable into shares of Alexza Common
Stock.
          Section 3. Related Obligations. At such time as Alexza is obligated to
file a Registration Statement with the SEC pursuant to Section 2(a), (b) or (c),
Alexza will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto (except at such times as Alexza may be required to
suspend the use of a prospectus forming a part of the Registration Statement
pursuant to Section 3(1), at which time Alexza’s obligations under
Sections 3(a), (b), (c), (d), (i) and (k) may also be suspended, as required),
Alexza shall have the following obligations:
     (a) Alexza shall keep each Registration Statement effective pursuant to
Rule 415 at all times until the earlier of (i) the date as of which the
Investor(s) may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144(k) (or successor
thereto) promulgated under the Securities Act, or (ii) the date on which the
Investor(s) shall have sold all the Registrable Securities covered by such
Registration Statement (the “Registration Period”).
     (b) Alexza shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
Alexza covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of Alexza filing a report on
Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act,
Alexza shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the Exchange Act report is filed which created the
requirement for Alexza to amend or supplement such Registration Statement.
     (c) Alexza shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one (1) copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, and each preliminary prospectus; (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably
request); and (iii) such other documents, including copies of any preliminary or
final prospectus, as such Investor may reasonably request from time to
Registration Rights Agreement

4



--------------------------------------------------------------------------------



 



time in order to facilitate the disposition of the Registrable Securities owned
by such Investor.
     (d) Alexza shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investor(s) of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as Investor(s) reasonably request; (ii) prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period; and
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period;
provided, however, that Alexza shall not be required in connection therewith or
as a condition thereto to (x) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(d),
(y) subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. Alexza shall
promptly notify each Investor who holds Registrable Securities of the receipt by
Alexza of any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.
     (e) Alexza shall notify each Investor in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and, subject to Section 3(l) hereof, promptly prepare a supplement
or amendment to such Registration Statement to correct such untrue statement or
omission. Alexza shall also promptly notify each Investor in writing when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective.
     (f) Alexza shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment.
     (g) In the event that any Investor is deemed to be an “underwriter” with
respect to the Registrable Securities, upon the written request of such Investor
in connection with such Investor’s due diligence requirements, if any, Alexza
shall make available for inspection by (i) such Investor, and (ii) any legal
counsel, accountants or other agents retained by the Investor (collectively,
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of Alexza (collectively, “Records”), as shall
be reasonably deemed necessary by each
Registration Rights Agreement

5



--------------------------------------------------------------------------------



 



Inspector, and cause Alexza’s officers, directors and employees to supply all
information which any Inspector may reasonably request; provided, however, that
each Inspector and such Investor shall agree in writing to hold in strict
confidence and shall not make any disclosure (except with respect to an
Inspector, to the relevant Investor) or use of any Record or other information
which Alexza determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless the release of such Records
is ordered pursuant to a final, non-appealable subpoena or order from a court or
government body of competent jurisdiction. Each Investor agrees that it shall,
upon learning that disclosure of such Records is required or is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to Alexza and allow Alexza, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between Alexza and any Investor) shall be deemed to
limit the Investor(s)’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.
     (h) Alexza shall hold in confidence and not make any disclosure of
information concerning an Investor provided to Alexza unless (i) disclosure of
such information is necessary to comply with federal or state securities laws or
the rules of any securities exchange or trading market on which the Alexza
Common Stock is listed or traded, (ii) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, or (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction. Alexza agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
     (i) Alexza shall use commercially reasonable efforts either to (i) cause
all the Registrable Securities covered by a Registration Statement to be listed
on each securities exchange on which securities of the same class or series
issued by Alexza are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities covered by a
Registration Statement on the NASDAQ Global Market. Alexza shall pay all fees
and expenses in connection with satisfying its obligation under this
Section 3(i).
     (j) Alexza shall cooperate with the Investor(s) who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be offered pursuant to a Registration Statement and enable such certificates
to be in such denominations or amounts, as the case may be, as the Investor(s)
may reasonably request and registered in such names as the Investor(s) may
request.
Registration Rights Agreement

6



--------------------------------------------------------------------------------



 



          (k) If requested by an Investor, Alexza shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as an Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering and (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment.
          (l) Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the SEC, Alexza may
delay or suspend the effectiveness of any Registration Statement or the use of
any prospectus forming a part of the Registration Statement due to the
non-disclosure of material, non-public information concerning Alexza the
disclosure of which at the time is not, in the good faith opinion of Alexza, in
the best interest of Alexza (a “Grace Period”); provided, that Alexza shall
promptly notify the Investor(s) in writing of the existence of a Grace Period in
conformity with the provisions of this Section 3(l) and the date on which the
Grace Period will begin (such notice, a “Commencement Notice”); and, provided
further, that no Grace Period shall exceed thirty (30) consecutive days, and
such Grace Periods shall not exceed an aggregate total of ninety (90) days
during any three hundred sixty five (365) day period. For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date specified by Alexza in the Commencement Notice and shall
end on and include the date the Investor(s) receive written notice of the
termination of the Grace Period by Alexza (which notice may be contained in the
Commencement Notice). The provisions of Section 3(f) hereof shall not be
applicable during any Grace Period. Upon expiration of the Grace Period, Alexza
shall again be bound by the first sentence of Section 3(e) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, Alexza shall
cause its transfer agent to deliver unlegended shares of Alexza Common Stock to
a transferee of an Investor in accordance with the terms of the Warrant Purchase
Agreement in connection with any sale of Registrable Securities with respect to
which an Investor has entered into a contract for sale, and delivered a copy of
the prospectus included as part of the applicable Registration Statement, prior
to the Investor’s receipt of the notice of a Grace Period and for which the
Investor has not yet settled.
                    Section 4. Obligations of the Investor(s).
          (a) At least seven (7) Business Days prior to the first anticipated
filing date of a Registration Statement, Alexza shall notify each Investor in
writing of the information Alexza requires from each such Investor if such
Investor elects to have any of such Investor’s Registrable Securities included
in such Registration Statement and provide each such Investor with a copy of
Alexza’s then-current selling stockholder questionnaire (a copy of which is
attached hereto as Exhibit A hereto, a “Selling Stockholder Questionnaire”). It
shall be a condition precedent to the obligations of Alexza to complete the
registration pursuant to this Agreement with respect to the
Registration Rights Agreement

7



--------------------------------------------------------------------------------



 



Registrable Securities of a particular Investor that such Investor shall furnish
to Alexza a completed Selling Stockholder Questionnaire, along with such other
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as may
reasonably be required to effect the effectiveness of the registration of such
Registrable Securities, and shall execute other such documents in connection
with such registration as Alexza may reasonably request.
     (b) Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with Alexza as reasonably requested by Alexza in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified Alexza in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
     (c) Each Investor agrees that, upon receipt of any notice from Alexza of
the happening of any event of the kind described in Section 3(f) or the first
sentence of Section 3(e), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by the second sentence of
Section 3(e) or receipt of notice that no supplement or amendment is required.
     (d) Each Investor covenants and agrees that it will comply with any
applicable prospectus delivery requirements of the Securities Act as applicable
to it in connection with sales of Registrable Securities pursuant to a
Registration Statement.
          Section 5. Expenses of Registration. All reasonable expenses, other
than underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 hereof,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
Alexza shall be paid by Alexza. All underwriting discounts and selling
commissions applicable to the sale of the Registrable Securities shall be paid
by the Investor(s), provided, however, that Alexza shall reimburse the
Investor(s) for the reasonable actual fees and disbursements of one legal
counsel designated by the holders of at least a majority of the Registrable
Securities in connection with registration, filing or qualification pursuant to
Sections 2 and 3 of this Agreement, which amount shall be limited to $25,000 in
total over the term of this Agreement.
          Section 6. Indemnification. In the event any Registrable Securities
are included in a Registration Statement under this Agreement:
     (a) To the fullest extent permitted by law, Alexza will, and hereby does,
indemnify and hold harmless each Investor, the directors, officers, partners,
members, employees, agents, representatives of, and each Person, if any, who
controls any Investor within the meaning of the Securities Act or the Exchange
Act (each, an “Investor Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”), incurred in
Registration Rights Agreement

8



--------------------------------------------------------------------------------



 



investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an Indemnified Person is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject to the extent that such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
Effective Registration Date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if Alexza files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading; (iii) any violation or alleged violation by Alexza of
any federal, state or common law, rule or regulation applicable to Alexza in
connection with any Registration Statement, prospectus or any preliminary
prospectus, any amendment or supplement thereto, or the issuance of any
Registrable Securities to Holdings; or (iv) any material violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), Alexza shall reimburse the
Investor Indemnified Persons, promptly as such expenses are incurred and are due
and payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (A) shall not apply to a Claim by an Investor
Indemnified Person arising out of or based upon a Violation that occurs in
reliance upon and in conformity with information furnished in writing to Alexza
by or on behalf of any such Investor Indemnified Person expressly for use in
connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto if such information was timely made
available by Alexza pursuant to Section 3(c); (B) with respect to any
preliminary prospectus, shall not inure to the benefit of any such Person from
whom the Person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any Person controlling such
Person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, if such prospectus was timely made available by Alexza pursuant to
Section 3(d), and the Investor Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
violation and such Investor Indemnified Person, notwithstanding such advice,
used it or failed to deliver the correct prospectus as required by the
Securities Act and such correct prospectus was timely made available pursuant to
Section 3(d); (C) shall not be available to the extent such Claim is based on a
failure of the Investor Indemnified Person to deliver or to cause to be
delivered the prospectus made available by Alexza,
Registration Rights Agreement

9



--------------------------------------------------------------------------------



 



including a corrected prospectus, if such prospectus or corrected prospectus was
timely made available by Alexza pursuant to Section 3(d); and (D) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of Alexza, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain full force and
effect regardless of any investigation made by or on behalf of the Investor
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investor(s) pursuant to Section 9.
     (b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
and hold harmless, to the same extent and in the same manner as is set forth in
Section 6(a), Alexza, each of its directors, each of its officers who signs the
Registration Statement, each Person, if any, who controls Alexza within the
meaning of the Securities Act or the Exchange Act, and Alexza’s general counsel
to the extent that such counsel delivers one or more legal opinions in
conjunction with the preparation and filing of the Registration Statement (each,
a “Company Indemnified Person”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to Alexza by such Investor expressly for use in connection
with such Registration Statement; and, subject to Section 6(d), such Investor
will reimburse, promptly as such expenses are incurred and are due and payable,
any legal or other expenses reasonably incurred by a Company Indemnified Person
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld or delayed; provided, further, however, that an Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnified Person and shall survive the
transfer of the Registrable Securities by the Investor(s) pursuant to Section 9.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any preliminary
prospectus shall not inure to the benefit of any Company Indemnified Person if
the untrue statement or omission of material fact contained in the preliminary
prospectus was corrected on a timely basis in the prospectus, as then amended or
supplemented.
     (c) If either an Investor Indemnified Person or a Company Indemnified
Person (an “Indemnified Person”) proposes to assert a right to be indemnified
under this Section 6, such Indemnified Person shall notify either Alexza or the
relevant Investor(s), as applicable (the “Indemnifying Person”), promptly after
receipt of notice of commencement of any action, suit or proceeding against such
Indemnified Person (an “Indemnified Proceeding”) in respect of which a Claim is
to be made under
Registration Rights Agreement

10



--------------------------------------------------------------------------------



 



this Section 6, or the incurrence or realization of any Indemnified Damages in
respect of which a Claim is to be made under this Section 6, of the commencement
of such Indemnified Proceeding or of such incurrence or realization, enclosing a
copy of all relevant documents, including all papers served and claims made, but
the omission to so notify the applicable Indemnifying Person promptly of any
such Indemnified Proceeding or incurrence or realization shall not relieve
(x) such Indemnifying Person from any liability that it may have to such
Indemnified Person under this Section 6 or otherwise, except, as to such
Indemnifying Person’s liability under this Section 6, to the extent, but only to
the extent, that such Indemnifying Person shall have been prejudiced by such
omission, or (y) any other Indemnifying Person from liability that it may have
to any Indemnified Person under the Operative Documents.
     (d) In case any Indemnified Proceeding shall be brought against any
Indemnified Person and it shall notify the applicable Indemnifying Person of the
commencement thereof as provided by Section 6(c) and such Indemnifying Person
shall be entitled to participate in, and provided such Indemnified Proceeding
involves a claim solely for money damages and does not seek an injunction or
other equitable relief against the Indemnified Person and is not a criminal or
regulatory action, to assume the defense of, such Indemnified Proceeding with
counsel reasonably satisfactory to such Indemnified Person, and after notice
from such Indemnifying Person to such Indemnified Person of such Indemnifying
Person’s election so to assume the defense thereof and the failure by such
Indemnified Person to object to such counsel within ten (10) Business Days
following its receipt of such notice, such Indemnifying Person shall not be
liable to such Indemnified Person for legal or other expenses related to such
Indemnified Proceedings incurred after such notice of election to assume such
defense except as provided below and except for the reasonable costs of
investigating, monitoring or cooperating in such defense subsequently incurred
by such Indemnified Person reasonably necessary in connection with the defense
thereof. Such Indemnified Person shall have the right to employ its counsel in
any such Indemnified Proceeding, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless:
                         (i) the employment of counsel by such Indemnified
Person at the expense of the applicable Indemnifying Person has been authorized
in writing by such Indemnifying Person;
                         (ii) such Indemnified Person shall have reasonably
concluded in its good faith (which conclusion shall be determinative unless a
court determines that such conclusion was not reached reasonably and in good
faith) that there is or may be a conflict of interest between the applicable
Indemnifying Person and such Indemnified Person in the conduct of the defense of
such Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes of action available to
such Indemnified Person (it being agreed that in any case referred to in this
clause (ii) such Indemnifying Person shall not have the right to direct the
defense of such Indemnified Proceeding on behalf of the Indemnified Person);
Registration Rights Agreement

11



--------------------------------------------------------------------------------



 



     (iii) the applicable Indemnifying Person shall not have employed counsel
reasonably acceptable to the Indemnified Person, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof; provided, however, that (A) this clause (iii) shall not be deemed to
constitute a waiver of any conflict of interest that may arise with respect to
any such counsel, and (B) an Indemnified Person may not invoke this clause (iii)
if such Indemnified Person failed to timely object to such counsel pursuant to
the first paragraph of this Section 6(d) above (it being agreed that in any case
referred to in this clause (iii) such Indemnifying Party shall not have the
right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party); or
     (iv) any counsel employed by the applicable Indemnifying Person shall fail
to timely commence or reasonably conduct the defense of such Indemnified
Proceeding, and such failure has prejudiced (or is in immediate danger of
prejudicing) the outcome of such Indemnified Proceeding (it being agreed that in
any case referred to in this clause (iv) such Indemnifying Party shall not have
the right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party);
in each of which cases the fees and expenses of counsel for such Indemnified
Person shall be at the expense of such Indemnifying Person. Only one counsel
shall be retained by all Indemnified Persons with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Person reasonably concludes in
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between such Indemnified Person and one or more
other Indemnified Persons in the conduct of the defense of such Indemnified
Proceeding or that there are or may be one or more different or additional
defenses, claims, counterclaims, or causes or action available to such
Indemnified Person.
     (e) Without the prior written consent of such Indemnified Person, such
Indemnifying Person shall not settle or compromise, or consent to the entry of
any judgment in, any pending or threatened Indemnified Proceeding, unless such
settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Person from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no admission of
fact adverse to such Indemnified Person or finding or admission of any violation
of law or the rights of any Person by the Indemnified Person, and (iv) is not in
the nature of a criminal or regulatory action. No Indemnified Person shall or
compromise, or consent to the entry of any judgment in, any pending or
threatened Indemnified Proceeding (A) in respect of which any payment would
result hereunder or under any other Operative Document, (B) which includes an
injunction that will adversely affect any Indemnifying Person, (C) which
involves an admission of fact adverse to any Indemnifying Person or finding or
admission of any violation of law or the rights of any Person by the
Indemnifying Person, or (D) which is in the nature of a criminal or regulatory
action, without the prior written consent of the Indemnifying Person, such
consent not to be unreasonably conditioned, withheld or delayed.
Registration Rights Agreement

12



--------------------------------------------------------------------------------



 



     (f) The indemnification required by this Section 6 shall be made by
periodic payments of the amount of Claims during the course of the investigation
or defense, as and when Indemnified Damages are incurred.
          Section 7. Contribution. To the extent any indemnification by an
Indemnifying Person is prohibited or limited by law, such Indemnifying Person
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning Section 11(f) of the Securities Act) in connection with such sale shall
be entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.
          Section 8. Reports Under The Exchange Act. With a view to making
available to the Investor(s) the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the Investor(s) to sell securities of Alexza to the public
without registration (“Rule 144”), Alexza agrees to use commercially reasonable
efforts to:
     (a) make and keep public information available, as those terms are
understood and defined in Rule 144;
     (b) file with the SEC in a timely manner all reports and other documents
required of Alexza under the Securities Act and the Exchange Act so long as
Alexza remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and
     (c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by Alexza, if true,
that it has complied with the reporting requirements of Rule 144, the Securities
Act and the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of Alexza and such other reports and documents so filed by Alexza, and
(iii) such other information as may be reasonably requested to permit the
Investor(s) to sell such securities pursuant to Rule 144 without registration.
          Section 9. Assignment of Registration Rights. The rights under this
Agreement with respect to the Warrant Related Registrable Securities shall be
automatically assignable by the Investor(s) to any transferee of all or at least
30,000 shares of such Investor’s Registrable Securities (or if an Investor shall
hold less than 30,000 such shares, then a transfer of all such shares) if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to Alexza within a
reasonable time after such assignment; (ii) Alexza is, within a reasonable time
after such transfer or assignment, furnished with written notice of (A) the name
and address of such transferee or assignee, and (B) the securities with
Registration Rights Agreement

13



--------------------------------------------------------------------------------



 



respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws; (iv) at or before the time
Alexza receives the written notice contemplated by clause (ii) of this sentence
the transferee or assignee agrees in writing with Alexza to be bound by all of
the provisions contained herein and has provided Alexza with a completed Selling
Stockholder Questionnaire; and (v) such transfer shall have been made in
accordance with the applicable transfer requirements set forth in Article VI of
the Warrant Purchase Agreement.
          Section 10. Amendment.
     (a) The terms of this Agreement shall not be altered, modified, amended,
waived or supplemented in any manner whatsoever except by a written instrument
signed by each of (i) Alexza and (ii) Investor(s) holding a majority of the
Registrable Securities (other than in the case of any alteration, modification,
amendment, waiver or supplement which affects any individual Investor in a
manner that is less favorable or more detrimental to such Investor than to the
other Investor(s) solely based on the face of such alteration, modification,
amendment, waiver or supplement and without regard to the number of Registrable
Securities held by such Investor, in which case, such alteration, modification,
amendment, waiver or supplement must also be approved by such less favorably or
more detrimentally treated Investor).
     (b) Notwithstanding Section 10(a), any party hereto may waive, solely with
respect to itself, any one or more of its rights hereunder without the consent
of any other party hereto; provided that no such waiver shall be effective
unless set forth in a written instrument executed by the party against whom such
waiver is to be effective.
          Section 11. Miscellaneous.
     (a) A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
Alexza receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, Alexza shall act upon
the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.
     (b) Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any Party shall be
in writing addressed to the Party at its address set forth below and shall be
deemed given (i) when delivered to the Party personally, (ii) if sent to the
Party by facsimile transmission (promptly followed by a hard-copy delivered in
accordance with this Section 11(b)), when the transmitting Party obtains written
proof of transmission and receipt; provided, however, that notwithstanding the
foregoing, any communication sent by facsimile transmission after 5:00 PM
(receiving Party’s time) or not on a Business Day shall not be deemed received
until the next Business Day, (iii) when delivered by next Business Day
Registration Rights Agreement

14



--------------------------------------------------------------------------------



 



delivery by a nationally recognized courier service, or (iv) if sent by
registered or certified mail, when received, provided postage and registration
or certification fees are prepaid and delivery is confirmed by return receipt:
If to Alexza:
Alexza Pharmaceuticals, Inc.
1020 East Meadow Circle
Palo Alto, CA 94303
Attn: August J. Moretti
Fax: (650) 687-3999
with a copy to:
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attn: Barbara A. Kosacz, Esq.
Fax: (650) 849-7400
If to Holdings:
Symphony Allegro Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Robert L. Smith, Jr.
Fax: (301) 762-6154
with a copy to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Fax: (212) 632-5401
and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Fax: (212) 632-5401
or to such other address as such party may from time to time specify by notice
given in the manner provided herein to each other party entitled to receive
notice hereunder.
Registration Rights Agreement

15



--------------------------------------------------------------------------------



 



     (c) This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York; except to the extent that this Agreement
pertains to the internal governance of Holdings, and to such extent this
Agreement shall be governed and construed in accordance with the laws of the
State of Delaware.
     (d) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court, any Delaware State court or federal court of the United
States of America sitting in the City of New York, Borough of Manhattan or
Wilmington, Delaware, and any appellate court from any jurisdiction thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement.
     (e) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court, or any Delaware State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereby consent to service of process by
mail.
     (f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     (g) Entire Agreement. This Agreement (including any Annexes, Schedules,
Exhibits or other attachments hereto) constitutes the entire agreement between
the parties hereto with respect to the matters covered hereby and supersedes all
prior and contemporaneous agreements, correspondence, discussion and
understandings with respect to such matters between the parties hereto,
excluding the Operative Documents.
     (h) Successors; Assignment; Counterparts.
          (i) Nothing expressed or implied herein is intended or shall be
construed to confer upon or to give to any Person, other than the parties
hereto,
Registration Rights Agreement

16



--------------------------------------------------------------------------------



 



any right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition hereof, and all the terms, covenants, conditions, promises
and agreements contained herein shall be for the sole and exclusive benefit of
the parties hereto and their successors and permitted assigns provided, however,
that, subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.
     (ii) This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed an original but all of which taken
together shall constitute one and the same Agreement.
     (i) Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
     (j) All consents and other determinations required to be made by the
Investor(s) pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by Investor(s) holding at least a majority of the Registrable
Securities.
[SIGNATURES FOLLOW ON NEXT PAGE]
Registration Rights Agreement

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers or other representatives thereunto duly
authorized, as of the date first above written.

                  ALEXZA PHARMACEUTICALS, INC.
 
                By:        /s/ August J. Moretti          
 
      Name:  August J. Moretti
 
      Title: Senior Vice President and Chief Financial Officer
 
                SYMPHONY ALLEGRO HOLDINGS LLC
 
                By:   Symphony Capital Partners, L.P.,
its Manager
 
                By:   Symphony Capital GP, L.P.,
its member
 
           
 
                By:   Symphony GP, LLC,
its member
 
                By:        /s/ Mark Kessel          
 
      Name:  Mark Kessel
 
      Title: Managing Member

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SELLING STOCKHOLDER QUESTIONNAIRE
NOTICE
          The undersigned beneficial owner (the “Selling Securityholder”) of
Registrable Securities hereby gives notice to Alexza Pharmaceuticals, Inc. (the
“Company”) of its intention to sell or otherwise dispose of Registrable
Securities beneficially owned by it and listed below in Item 3 (unless otherwise
specified under such Item 3) pursuant to the Registration Statement, pursuant to
the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) dated as of December 1, 2006, by and between Alexza and Symphony
Allegro Holdings LLC (“Holdings”). Capitalized terms used but not defined herein
are used as defined in Registration Rights Agreement.
          The undersigned hereby gives notice to the Company of its intention to
sell the Registrable Securities listed in Item 3 below, pursuant to the
Registration Statement and, provides the following information to the Company
and represents and warrants that such information is accurate and complete:
QUESTIONNAIRE

1.   Full legal name of Selling Securityholder:
                                        

  (a)   Full legal name of registered holder of the Registrable Securities (if
not the same as (a) above) through which Registrable Securities listed in Item 3
below are held:     (b)   Full legal name of DTC participant (if applicable and
if not the same as (b) above) through which Registrable Securities listed in
Item 3 below are held:                                              (c)   Status
(yes/no) of Selling Securityholder as a registered broker-dealer or an affiliate
of a registered broker-dealer (please describe to the extent applicable):
                                        

2.   Address for notices to Selling Securityholder:
                                        

     Telephone:                                         
     Fax:                                         
     Contact Person:                                         

3.   Beneficial Ownership of Registrable Securities:

  (a)   Type and number of Registrable Securities beneficially owned:
                                             (b)   CUSIP No(s). of such
Registrable Securities beneficially owned:

Exhibit A to the
Registration Rights Agreement



 



--------------------------------------------------------------------------------



 



4.   Beneficial ownership of other securities of the Company owned by the
Selling Securityholder.

     Except as set forth below in this Item 4, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item 3.

  (a)   Type and amount of other securities beneficially owned by the Selling
Securityholder:     (b)   CUSIP No(s). of such other securities beneficially
owned:

5.   Relationships with the Company:

     Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
State any exceptions here:
 
     
 

6.   Plan of Distribution:

     Except as set forth below, the undersigned (including its donees,
distributees or pledgees) intends to distribute the Registrable Securities
listed above in Item 3 pursuant to the Registration Statement only as follows
(if at all). Such Registrable Securities may be sold from time to time directly
by the undersigned or, alternatively, through underwriters, broker-dealers or
agents. If the Registrable Securities are sold through underwriters,
broker-dealers or agents, the Selling Securityholder will be responsible for any
related underwriting discounts or commissions or agents’ commissions. Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale or at negotiated prices. The selling stockholders may sell
their shares by one or more of or a combination of the following methods:
(i) purchases by a broker-dealer as principal and resale by such broker-dealer
for its own account pursuant to this prospectus; (ii) ordinary brokerage
transactions and transactions in which the broker solicits purchasers;
(iii) block trades in which the broker-dealer so engaged will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction; (iv) an over-the-counter distribution
in accordance with the rules of the Nasdaq Global Market; (v) in privately
negotiated transactions; and (vi) in options transactions. The undersigned may
also sell Registrable Securities short and
Exhibit A to the
Registration Rights Agreement

2



--------------------------------------------------------------------------------



 



deliver Registrable Securities to close out short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
State any exceptions here:
 
     
 
     Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.
     The undersigned acknowledges its obligation to comply with the provisions
of the Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.
     In the event that the Selling Securityholder transfers all or a portion of
the Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Questionnaire and the Registration Rights Agreement.
     The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein.
     Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.
     In accordance with the undersigned’s obligation under the Registration
Rights Agreement to provide such information as may be required by law for
inclusion in the Registration Statement, the undersigned agrees to promptly
notify the Company of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the
Registration Statement remains effective, including, without limitation, any
change in the undersigned’s beneficial ownership of Registrable Securities.
     All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing to the Selling Securityholder at the address set forth
in Section 2 above, and to the Company at the address set forth below.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 6 above and the
inclusion of such
Exhibit A to the
Registration Rights Agreement

3



--------------------------------------------------------------------------------



 



information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
     Once this Questionnaire is executed by the Selling Securityholder and
delivered to the Company, the terms of this Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Securityholder (with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item 3 above). This Agreement shall be
governed in all respects by the laws of the State of New York.
     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

         
Dated:                                        
  Beneficial Owner:                                            
 
       
 
  By:                                                                      
 
       
 
  Name:                                                                
 
       
 
  Title:                                                                  

PLEASE RETURN THE COMPLETED AND EXECUTED QUESTIONNAIRE
TO ALEXZA PHARMACEUTICALS, INC. AT:
1020 East Meadow Circle
Palo Alto, CA 94303
Attn: General Counsel
WITH A COPY TO:
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attn: Barbara A. Kosacz, Esq.
Exhibit A to the
Registration Rights Agreement

4